United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.E., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Los Angeles, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2150
Issued: February 5, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 20, 2007 appellant timely appealed the June 7, 2007 merit decision of the
Office of Workers’ Compensation Programs, which denied her occupational disease claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty.
FACTUAL HISTORY
On March 15, 2007 appellant, a 50-year-old registry clerk, filed an occupational disease
claim for an injury to her right knee. She described her injury as a right medial meniscal tear,
which was surgically repaired on February 27, 2007. Appellant also noted skin discoloration or
a bruise on her right leg. She listed January 15, 2006 as the date she first realized her knee
condition was caused or aggravated by her employment. Appellant attributed her right knee
injury to prolonged standing and walking for many years. She also believed the concrete floors
at work had a lot to do with the development of her right knee condition. Her work involved

pulling sacks, pushing hand trucks and hampers and raising bascarts. She also indicated that she
would occasionally bump her leg or knee while working, but not think much of it at the time.
Appellant reportedly had very little discomfort until the past 18 months, when her knee pain
progressed for being tolerable to causing an occasional limp. In the summer of 2006, appellant
treated her knee with ice packs and was later referred to an orthopedic surgeon.
Appellant submitted various treatment records from Dr. Scott Goldman, a Board-certified
orthopedic surgeon, who diagnosed and treated appellant’s right knee meniscal tear.
Dr. Goldman’s records covered the period January 24 to May 21, 2007, and included x-ray
findings, magnetic resonance imaging scans, examination reports dated January 24, February 2
and 27 and March 7, 2007 and a note excusing appellant from work for the period February 5 to
April 5, 2007. The Office also received appellant’s physical therapy records for March and
April 2007.
In a May 21, 2007 report, Dr. Goldman explained that appellant had been under his care
for a painful condition affecting her right knee. He noted that she had a meniscal tear, for which
she underwent arthroscopic surgery. Dr. Goldman stated that it was medically necessary for
appellant to be off work and that she continued to be off work due to the right knee medial
meniscal tear. He anticipated seeing appellant again in two weeks and at that time she might be
able to resume work. Dr. Goldman reiterated that it was medically necessary for appellant to be
off work due to her right knee meniscal tear.
In a decision dated June 7, 2007, the Office denied appellant’s claim because the medical
evidence did not establish that her right knee injury was employment related.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of her claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as
alleged and that any specific condition or disability claimed is causally related to the
employment injury.2
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;

1

5 U.S.C. §§ 8101-8193 (2000).

2

20 C.F.R. § 10.115(e), (f) (2007); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is
a medical question, which generally requires rationalized medical opinion evidence to resolve the issue. See
Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship between
the diagnosed condition and the implicated employment factors must be based on a complete factual and medical
background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical rationale,
explaining the nature of the relationship between the diagnosed condition and appellant’s specific employment
factors. Id.

2

and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.3
ANALYSIS
The evidence of record does not include a physician’s opinion that addresses the cause of
appellant’s right knee injury. Despite the Office’s request for medical evidence addressing the
relationship between appellant’s injury and her employment, no such information has been
submitted to date. None of the various treatment records provided by Dr. Goldman address
appellant’s employment duties or otherwise explain how her right knee condition was caused or
aggravated by her work as a clerk. Although appellant has identified employment factors that
she believes caused her injury, she has failed to establish entitlement to benefits under the Act.4
The record is devoid of any medical evidence linking appellant’s right knee injury to her federal
employment. Accordingly, the Office properly denied her occupational disease claim.
CONCLUSION
The Board finds that appellant has not established that she sustained an injury in the
performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the June 7, 2007 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 5, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

3

Victor J. Woodhams, supra note 2.

4

The belief of a claimant that a condition was caused or aggravated by his or her employment is not sufficient to
establish causal relationship. See Robert A. Boyle, 54 ECAB 381 (2003).

3

